ORMOND, J.
— The question to be decided in this case, is, whether the payee of a note payable to one, or bearer, is a competent witness to impeach the consideration in a suit by the bearer against the maker.
This question was formerly much agitated in England,- and in many of the States of this Union, but the current of decisions has for a long time been in favor of the admissibility of a witness so circumstanced; such at least has been the decision of this court, in the case of Tod v. Stafford, (1st Stewart, 199) a case precisely similar to this.
We are satisfied that such is the law, and that the objection goes to the credit, and not to the competency of the witness.
For the error of the court below, in refusing to permit the witness to testify, the judgment of the court, below is reversed, and the cause remanded.